Citation Nr: 0934414	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to higher disability ratings for the 
components of the Veteran's service-connected right knee 
disability, assigned a 10 percent rating for arthritis, a 
separate 30 percent rating for instability, and, effective 
March 12, 2009, a 40 percent rating for arthritis with 
limitation of extension.

2.  Entitlement to higher disability ratings for the 
components of the Veteran's service-connected left knee 
disability, currently assigned a 10 percent rating for 
arthritis and a separate 10 percent rating for instability.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 23, 1981 to 
September 17, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In July 2006, the Board remanded the issues of entitlement to 
a disability rating higher than 10 percent for arthritis of 
the right knee and entitlement to a disability rating higher 
than 10 percent for arthritis of the left knee, and denied 
entitlement to a rating higher than 30 percent for 
instability of the right knee.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in May 2007, the Court 
vacated the Board's July 2006 decision to deny the Veteran's 
claim, and remanded that matter to the Board for actions 
consistent with the joint motion of the parties.

The Board remanded that matter to the originating agency for 
further development in September 2007.


REMAND

While this case was in remand status, the originating agency 
entered a July 2009 rating decision, granting a separate 10 
percent rating for limitation of extension of the right knee 
and a separate 10 percent rating for instability of the left 
knee, both effective March 12, 2009.  The originating agency 
considered these grants to be a complete grant of the 
benefits sought on appeal with respect to these matters.  The 
Board disagrees.  10 percent is not the maximum schedular 
rating available for instability and 40 percent is not the 
maximum schedular rating authorized for limitation of 
extension.  Moreover, these grants were effective long after 
the date of receipt of the Veteran's claims for increased 
ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
unless the Veteran affirmatively withdraws his appeal, he and 
his representative must be provided a Supplemental Statement 
of the Case addressing all of the components of his bilateral 
knee disability and afforded the requisite opportunity to 
respond.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO and the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and he should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




